                         Case 20-10010-CSS               Doc 291       Filed 02/24/20         Page 1 of 11



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                    Chapter 11
         In re:
                                                                    Case No. 20-10010 (CSS)
         BORDEN DAIRY COMPANY, et al.,
                                                                    (Jointly Administered)
                                                        1
                                             Debtors.



                     NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON FEBRUARY 24, 2020 AT 2:00 P.M. (ET)


             *THIS HEARING HAS BEEN CANCELLED WITH PERMISSION OF THE COURT*


         ADJOURNED MATTERS

         1.       Motion of PNC Bank, National Association for Entry of an Order (I) Conditioning the
                  Use, Sale, or Lease of Lenders’ Prepetition Collateral on the Provision of Adequate
                  Protection Pursuant to 11 U.S.C. §§ 361, 363, 507(b) and Fed. R. Bankr. P. 4001(a) as of
                  the Petition Date, and (II) Granting Ancillary and Related Relief [D.I. 84, 1/11/20]

                  Response Deadline:                                     January 22, 2020 at 4:00 p.m. (ET)
                                                                         [Extended until February 17, 2020 at
                                                                         4:00 p.m. (ET) for the Official Committee of
                                                                         Unsecured Creditors and until February 20,
                                                                         2020 at 12:00 p.m. (ET) for the Debtors]

                  Responses Received:




         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Borden Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC
              (9109); Borden Dairy Company of Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334);
              Borden Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC (5168);
              Borden Dairy Company of Kentucky, LLC (7392); Borden Dairy Company of Louisiana, LLC (4109); Borden
              Dairy Company of Madisonville, LLC (7310); Borden Dairy Company of Ohio, LLC (2720); Borden Transport
              Company of Ohio, LLC (7837); Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy
              Company of Texas, LLC (5060); Claims Adjusting Services, LLC (9109); Georgia Soft Serve Delights, LLC
              (9109); NDH Transport, LLC (7480); and RGC, LLC (0314). The location of the Debtors’ service address is:
              8750 North Central Expressway, Suite 400, Dallas, TX 75231.
         2
              Amended items appear in bold.



26064783.1
                        Case 20-10010-CSS           Doc 291       Filed 02/24/20   Page 2 of 11



                  A.        Objection of Laguna Dairy, S. de R.L. de C.V. (f/k/a Laguna Dairy, S.A. de C.V.)
                            and New Laguna, LLC [D.I. 158, 1/22/20]

                  B.        Debtors’ Preliminary Objection and Reservation of Rights [D.I. 171, 1/22/20]

                  Related Document:

                  C.        Notice of Motion [D.I. 94, 1/13/20]

                  D.        Notice of Rescheduled Hearing [D.I. 216, 1/27/20]

                  Status:      This matter is adjourned to the April omnibus hearing date to be scheduled.
                               The response deadline has been extended until seven days prior to the hearing.

             2.   Petition for Relief from and Lifting of the Automatic Stay Provisions of 11 U.S.C. § 362
                  [D.I. 250, 2/10/20]

                  Response Deadline:                               February 19, 2020 at 4:00 p.m. (ET)
                                                                   [Extended until March 18, 2020 at
                                                                   4:00 p.m. (ET)]

                  Responses Received:                              None.

                  Related Documents:

                  A.        Notice of Hearing and Motion of Eric Matlack for Relief from Stay under Section
                            362 of the Bankruptcy Code [D.I. 252, 2/10/20]

                  Status:      This matter is adjourned to March 25, 2020 at 11:00 a.m. (ET).

             MATTERS WITH CERTIFICATE OF NO OBJECTION OR
             CERTIFICATION OF COUNSEL

             3.   Debtors’ Application for an Order Authorizing the Retention and Employment of Young
                  Conaway Stargatt & Taylor, LLP as Co-Counsel for the Debtors, Effective as of the
                  Petition Date [D.I. 239, 2/3/20]

                  Response Deadline:                               February 17, 2020 at 4:00 p.m. (ET)

                  Responses Received:

                  A.        Informal comments from the Office of the United States Trustee

                  Related Documents:

                  B.        Supplemental Declaration [D.I. 271, 2/20/2020]

                  C.        Certification of Counsel [D.I. 273, 2/20/20]



                                                             2
26064783.1
                        Case 20-10010-CSS           Doc 291      Filed 02/24/20   Page 3 of 11



                  D.        Revised Proposed Order

                  E.        Order [D.I. 278, 2/21/20]

                  Status:      An order has been entered.

             4.   Debtors’ Motion for Entry of an Order Extending the Time for the Debtors to File Their
                  Schedules and Statements [D.I. 242, 2/3/20]

                  Response Deadline:                              February 17, 2020 at 4:00 p.m. (ET)

                  Responses Received:                             None.

                  Related Documents:

                  A.        Certificate of No Objection [D.I. 270, 2/20/20]

                  B.        Proposed Order

                  C.        Order [D.I. 279, 2/21/20]

                  Status:      An order has been entered.

             MATTERS GOING FORWARD

             5.   Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
                  to Pay Prepetition Critical Vendor Claims and 503(b)(9) Claims in the Ordinary Course
                  of Business, (II) Authorizing the Debtors to Return Goods, and (III) Granting Related
                  Relief [D.I. 10, 1/5/20]

                  Response Deadline:                              February 7, 2020 at 4:00 p.m. (ET)
                                                                  [Extended until February 17, 2020 at
                                                                  4:00 p.m. (ET) the Official Committee of
                                                                  Unsecured Creditors]

                  Responses Received:

                  A.        Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                            and Other First Day Motions [D.I. 40, 1/7/20]

                  B.        Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to
                            Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National
                            Association [D.I. 41, 1/7/20]

                  C.        Preliminary Supplemental Omnibus Objection and Reservation of Rights of
                            Certain Prepetition Lenders to Debtors’ First Day Pleadings [D.I. 130, 1/18/20]




                                                             3
26064783.1
                        Case 20-10010-CSS           Doc 291       Filed 02/24/20   Page 4 of 11



                  D.        Preliminary Supplemental Omnibus Objection of PNC Bank, National
                            Association to Debtors’ Cash Collateral and Other First Day Motions [D.I. 131,
                            1/18/20]

                  E.        Joinder of KKR Credit Advisors (US) LLC to Preliminary Supplemental Omnibus
                            Objection of PNC Bank, National Association to Debtors’ Cash Collateral and
                            Other First Day Motions [D.I. 132, 1/18/20]

                  F.        The Committee of Unsecured Creditors’ Omnibus Limited Objection, Response
                            and Reservation of Rights [D.I. 151, 1/21/20]

                  Related Documents:

                  G.        Declaration of Jason Monaco in Support of Debtors’ Motion for Authorization to
                            Pay Critical Vendors [D.I. 11, 1/5/20]

                  H.        Interim Order [D.I. 59, 1/8/20]

                  I.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 71, 1/9/20]

                  J.        Debtors’ Omnibus Reply in Support of First Day Motions [D.I. 157, 1/22/20]

                  K.        Second Interim Order [D.I. 199, 1/24/20]

                  L.        Omnibus Notice of Entry of Second Interim Orders and Final Hearing Thereon
                            [D.I. 213, 1/24/20]

                  Status:      This matter is adjourned to March 3, 2020 at 1:00 p.m. (ET).

             6.   Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
                  to (A) Continue to Maintain Their Existing Cash Management System, Bank Accounts,
                  Business Forms, and PNC and Fuel Card Programs, (B) Honor Certain Prepetition
                  Obligations Related Thereto, and (C) Continue to Perform Intercompany Transactions,
                  (II) Granting Administrative Expense Status to Postpetition Intercompany Claims, and
                  (III) Granting Related Relief [D.I. 12, 1/5/20]

                  Response Deadline:                               February 7, 2020 at 4:00 p.m. (ET)
                                                                   [Extended until February 17, 2020 at
                                                                   4:00 p.m. (ET) the Official Committee of
                                                                   Unsecured Creditors]

                  Responses Received:

                  A.        Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                            and Other First Day Motions [D.I. 40, 1/7/20] (See 5.A)




                                                              4
26064783.1
                        Case 20-10010-CSS           Doc 291       Filed 02/24/20   Page 5 of 11



                  B.        Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to
                            Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National
                            Association [D.I. 41, 1/7/20] (See 5.B)

                  C.        Preliminary Supplemental Omnibus Objection of PNC Bank, National
                            Association to Debtors’ Cash Collateral and Other First Day Motions [D.I. 131,
                            1/18/20] (See 5.D)

                  D.        Joinder of KKR Credit Advisors (US) LLC to Preliminary Supplemental Omnibus
                            Objection of PNC Bank, National Association to Debtors’ Cash Collateral and
                            Other First Day Motions [D.I. 132, 1/18/20] (See 5.E)

                  E.        The Committee of Unsecured Creditors’ Omnibus Limited Objection, Response
                            and Reservation of Rights [D.I. 151, 1/21/20] (See 5.F)

                   Related Documents:

                  F.        Interim Order [D.I. 48, 1/8/20]

                  G.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 71, 1/9/20] (See 5.I)

                  H.        Debtors’ Omnibus Reply in Support of First Day Motions [D.I. 157, 1/22/20] (See
                            5.J)

                  I.        Second Interim Order [D.I. 202, 1/24/20]

                  J.        Omnibus Notice of Entry of Second Interim Orders and Final Hearing Thereon
                            [D.I. 213, 1/24/20] (See 5.L)

                  Status:      This matter is adjourned to March 3, 2020 at 1:00 p.m. (ET).

             7.   Debtors’ Motion for Interim and Final Orders (A) Authorizing Use Cash Collateral and
                  Granting Adequate Protection, (B) Authorizing Use of Reserve Account Cash,
                  (C) Scheduling Final Hearing, and (D) Granting Related Relief [D.I. 13, 1/6/20]

                  Response Deadline:                               February 7, 2020 at 4:00 p.m. (ET)
                                                                   [Extended until February 19, 2020 at
                                                                   4:00 p.m. (ET) the Official Committee of
                                                                   Unsecured Creditors]

                  Responses Received:

                  A.        Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                            and Other First Day Motions [D.I. 40, 1/7/20] (See 5.A)

                  B.        Omnibus Objection and Reservation of Rights of Certain Prepetition Lenders to
                            Debtors’ First Day Pleadings and Joinder to Objection of PNC Bank, National
                            Association [D.I. 41, 1/7/20] (See 5.B)

                                                              5
26064783.1
                  Case 20-10010-CSS        Doc 291       Filed 02/24/20   Page 6 of 11



             C.    Objection of Laguna Dairy, S. de R.L. de C.V. (f/k/a Laguna Dairy, S.A. de C.V.)
                   and New Laguna, LLC [D.I. 120, 1/16/20]

             D.    Limited Objection of MAC Trailer Leasing, Inc. d/b/a PLM Trailer Leasing [D.I.
                   122, 1/16/20]

             E.    Preliminary Supplemental Objection and Reservation of Rights of Certain
                   Prepetition Lenders to Debtors’ Cash Collateral Motion [D.I. 129, 1/18/20]

             F.    Preliminary Supplemental Omnibus Objection of PNC Bank, National
                   Association to Debtors’ Cash Collateral Motion and Other First Day Motions
                   [D.I. 131, 1/18/20] (See 5.D)

             G.    Joinder of KKR Credit Advisors (US) LLC to Preliminary Supplemental Omnibus
                   Objection of PNC Bank, National Association to Debtors’ Cash Collateral Motion
                   and Other First Day Motions [D.I. 132, 1/18/20] (See 5.E)

             H.    Motion of Laguna Dairy, S. de R.L. de C.V. and New Laguna, LLC for Leave to
                   File Response to the Objections of PNC Bank, National Association and KKR
                   [D.I. 134, 1/21/20]

             I.    Informal comments from the Office of the United States Trustee

             J.    Informal comments from local governmental entities that are (a) authorized by the
                   State of Texas to assess and collect taxes and (b) represented by the law firm of
                   Linebarger Goggan Blair & Sampson, LLP.

             K.    Central States’ Reservation of Rights in Relation to Cash Collateral Motion [D.I.
                   149, 1/21/20]

             L.    The Committee of Unsecured Creditors’ Omnibus Limited Objection, Response
                   and Reservation of Rights [D.I. 151, 1/21/20] (See 5.F)

             Related Documents:

             M.    Declaration of Sarah Gryll [D.I. 14, 1/6/20]

             N.    Interim Order [D.I. 69, 1/9/20]

             O.    Omnibus Notice of Pleadings and Hearing Thereon [D.I. 71, 1/9/20] (See 5.I)

             P.    Debtors’ Omnibus Reply to Objections to the Debtors’ Cash Collateral Motion
                   filed by (A) Laguna; and (B) PLM [D.I. 152, 1/21/20]

             Q.    Debtors’ Omnibus Reply in Support of First Day Motions [D.I. 157, 1/22/20] (See
                   5.J)

             R.    Second Interim Order [D.I. 205, 1/24/20]


                                                     6
26064783.1
                        Case 20-10010-CSS          Doc 291      Filed 02/24/20   Page 7 of 11



                  S.        Omnibus Notice of Entry of Second Interim Orders and Final Hearing Thereon
                            [D.I. 213, 1/24/20] (See 5.L)

                  T.        Notice of Filing of Proposed Third Interim Order (A) Authorizing Use of Cash
                            Collateral, (B) Granting Adequate Protection, (C) Authorizing Use of Reserve
                            Account Cash, (D) Scheduling a Final Hearing, And (E) Granting Related Relief
                            [D.I. 275, 2/20/20]

                  Status:      Items D and J have been resolved. This matter is adjourned to March 3,
                               2020 at 1:00 p.m. (ET).

             8.   Amended Motion for Relief from Stay to Allow Civil Litigation to Proceed [D.I. 107,
                  1/15/20]

                  Response Deadline:                             February 17, 2020 at 4:00 p.m. (ET)

                  Responses Received:

                  A.        Debtors’ Objection and Reservation of Rights [D.I. 268, 2/18/20]

                  B.        PNC Bank, National Association’s Objection and Joinder to Debtors’ Objection
                            [D.I. 269, 2/18/20]

                  Related Documents:

                  C.        Notice of Motion of Carl W. Crawford for Relief from Stay Under Section 362 of
                            the Bankruptcy Code [D.I. 105, 1/14/20]

                  D.        The Chubb Companies Reply to the Debtors’ Objection and Reservation of Rights
                            [D.I. 274, 2/20/20]

                  E.        Certification of Counsel [D.I. 290, 2/24/20]

                  F.        Revised Proposed Order

                  Status:          A certification of counsel has been filed. The Court may enter the
                                   revised proposed order without further notice or hearing.

                  Motion of Red Diamond, Inc. for the Allowance and Payment of an Administrative
                            Expense [D.I. 211, 1/24/20]

                  Response Deadline:                             February 17, 2020 at 4:00 p.m. (ET)

                  Related Documents:

                  G.        Amended Notice of Demand for Reclamation of Red Diamond, Inc. [D.I. 212,
                            1/24/20]



                                                            7
26064783.1
                         Case 20-10010-CSS           Doc 291      Filed 02/24/20   Page 8 of 11



                   H.        Certification of Counsel Regarding Stipulation and Agreement [D.I. 285,
                             2/21/20]

                   I.        Order Approving Stipulation and Agreement [D.I. 289, 2/24/20[

                   Status:      An order has been entered.

             9.    Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
                   of Arnold & Porter Kaye Scholer LLP as Attorneys for the Debtors and Debtors in
                   Possession Effective Nunc Pro Tunc to the Petition Date [D.I. 238, 2/3/20]

                   Response Deadline:                              February 17, 2020 at 4:00 p.m. (ET)
                                                                   [Extended until February 20, 2020 at 12:00
                                                                   p.m. (ET) for PNC Bank, National
                                                                   Association and KKR Credit Advisors (US)
                                                                   LLC]

                   Responses Received:

                   A.        Informal comments from the Office of the United States Trustee

                   Related Documents:

                   B.        Supplemental Declaration of D. Tyler Nurnberg [D.I. 280, 2/21/20]

                   C.        Certification of Counsel [D.I. 282, 2/21/20]

                   D.        Revised Proposed Order

                   E.        Order [D.I. 287, 2/21/20]

                   Status:      An order has been entered.

             10.   Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
                   of Donlin, Recano & Company, Inc. as Administrative Advisor for the Debtors, Effective
                   Nunc Pro Tunc to the Petition Date [D.I. 240, 2/3/20]

                   Response Deadline:                              February 17, 2020 at 4:00 p.m. (ET)

                   Responses Received:

                   A.        Informal comments from the Office of the United States Trustee

                   B.        Certificate of No Objection [D.I. 283, 2/21/20]

                   C.        Proposed Order

                   D.        Order [D.I. 288, 2/21/20]



                                                              8
26064783.1
                         Case 20-10010-CSS           Doc 291        Filed 02/24/20   Page 9 of 11



                   Status:      An order has been entered.

             11.   Debtors’ Motion for an Administrative Order, Pursuant to Sections 105(a) and 331 of the
                   Bankruptcy Code, Bankruptcy Rule 2016(a), and Local Rule 2016-2, Establishing
                   Procedures for Interim Compensation and Reimbursement of Professionals [D.I. 241,
                   2/3/20]

                   Response Deadline:                                February 17, 2020 at 4:00 p.m. (ET)
                                                                     [Extended until February 20, 2020 at 12:00
                                                                     p.m. (ET) for PNC Bank, National
                                                                     Association]

                   Responses Received:

                   A.        Preliminary Omnibus Objection and Reservation of Rights of PNC Bank,
                             National Association to Debtors’ (I) Interim Compensation Procedures Motion
                             and (II) Ordinary Course Professionals Motion [D.I. 272, 2/20/20]

                   Status:      This matter is going forward.

             12.   Motion for Entry of an Order Authorizing the Debtors to (A) Retain AP Services, LLC
                   and (B) Designate Kent Percy as CRO, Nunc Pro Tunc to January 13, 2020 [D.I. 243,
                   2/3/20]

                   Response Deadline:                                February 17, 2020 at 4:00 p.m. (ET)

                   Responses Received:

                   A.        Informal comments from the Office of the United States Trustee

                   Related Documents:

                   B.        Supplemental Declaration of Kent Percy of AP Services, LLC [D.I. 277, 2/21/20]

                   C.        Certification of Counsel [D.I. 281, 2/21/20]

                   D.        Revised Proposed Order

                   E.        Order [D.I. 286, 2/21/20]

                   Status:      An order has been entered.

             13.   Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 327, 328, and 330 of
                   the Bankruptcy Code, (I) Authorizing the Debtors to Retain and Compensate Certain
                   Professionals Utilized in the Ordinary Course of Business, and (II) Waiving Certain
                   Information Requirements of Local Rule 2016-2 [D.I. 258, 2/10/20]




                                                                9
26064783.1
                  Case 20-10010-CSS          Doc 291       Filed 02/24/20   Page 10 of 11



             Response Deadline:                             February 17, 2020 at 4:00 p.m. (ET)
                                                            [Extended until February 20, 2020 at 12:00
                                                            p.m. (ET) for PNC Bank, National
                                                            Association]

             Responses Received:

             A.        Informal comments from the Office of the United States Trustee

             B.        Preliminary Omnibus Objection and Reservation of Rights of PNC Bank,
                       National Association to Debtors’ (I) Interim Compensation Procedures Motion
                       and (II) Ordinary Course Professionals Motion [D.I. 272, 2/20/20]

             Status:      This matter is going forward.




                                                      10
26064783.1
                        Case 20-10010-CSS   Doc 291        Filed 02/24/20   Page 11 of 11



             Dated: February 24, 2020
                    Wilmington, Delaware     Respectfully submitted,

                                              /s/ Betsy L. Feldman
                                              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                              M. Blake Cleary (No. 3614)
                                              Kenneth J. Enos (No. 4544)
                                              Elizabeth S. Justison (No. 5911)
                                              Betsy L. Feldman (No. 6410)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 571-6600
                                              Facsimile: (302) 571-1253
                                              mbcleary@ycst.com
                                              kenos@ycst.com
                                              ejustison@ycst.com
                                              bfeldman@ycst.com

                                              -and-

                                              ARNOLD & PORTER KAYE SCHOLER LLP
                                              D. Tyler Nurnberg (admitted pro hac vice)
                                              Seth J. Kleinman (admitted pro hac vice)
                                              Sarah Gryll (admitted pro hac vice)
                                              70 West Madison Street, Suite 4200
                                              Chicago, Illinois 60602-4231
                                              Telephone: (312) 583-2300
                                              Facsimile: (312) 583-2360
                                              tyler.nurnberg@arnoldporter.com
                                              seth.kleinman@arnoldporter.com
                                              sarah.gryll@arnoldporter.com


                                              Co-Counsel to the Debtors and
                                              Debtors in Possession




                                                      11
26064783.1
